MEMORANDUM **
Alfredo Santos Monfil, his wife Aracely Santos Quintero, and their children Eliva Quintero Garcia and Jose Luis Santos Quintero, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“Board”) order denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), we deny the petition for review.
The Board did not abuse its discretion in denying petitioners’ motion to reopen because petitioners failed to depart within the voluntary departure period. See 8 U.S.C. § 1229c(d) (explaining that the failure to depart voluntarily within the specified time period results in a ten-year bar to certain forms of relief); de Martinez, 374 F.3d at 762-64.
We do not consider petitioners’ contentions regarding their eligibility for suspension of deportation or cancellation of removal because their failure to depart within the voluntary departure period precluded relief. See de Martinez, 374 F.3d at 762-64; Shaar v. INS, 141 F.3d 953, 956-57 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.